Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13, 28-31 and 34-38 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I,

    PNG
    media_image1.png
    292
    609
    media_image1.png
    Greyscale
,


    PNG
    media_image2.png
    357
    790
    media_image2.png
    Greyscale
,
in the reply filed on October 19, 2021 is acknowledged.

The requirement is still deemed proper and is therefore made FINAL.


Claims 31, 34, 37 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 
.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on July 22, 2019 and 
August 7, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Interpretation
	Since there is no other ingredient other than the compound of claim 1 recited in claims 29, 30, 35 and 


Duplicate Claims, Warning
Applicant is advised that should claim 1 or claim 29 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Objections
Claim 36 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 28 and claim 35. When two claims in an application are duplicates or else are 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 8, 9, 11-13, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
a)	the compound of Chemical Abstracts Registry Number 1355924-86-5 {indexed in the Registry file on STN CAS ONLINE on February 8, 2012},

    PNG
    media_image3.png
    128
    334
    media_image3.png
    Greyscale

{a compound of instant Formula (I), 
    PNG
    media_image4.png
    209
    493
    media_image4.png
    Greyscale
, 
wherein A=unsubstituted benzene (i.e., phenyl); 
m=zero; 
R1=hydrogen; 
n=zero; 
R2=C1 alkyl; 
R3=C1 alkyl; 
R4=hydrogen; and 
B=6-memebered heteroaryl ring (i.e., pyridyl)};
b)	the compound of Chemical Abstracts Registry Number 1957171-08-2 {indexed in the Registry file on STN CAS ONLINE on July 21, 2016},

    PNG
    media_image5.png
    278
    734
    media_image5.png
    Greyscale


{a compound of instant Formula (I), 
    PNG
    media_image4.png
    209
    493
    media_image4.png
    Greyscale
, 
wherein A=5-membered heterocyclic ring which is substituted 
 (i.e., pyrazolyl substituted with methyl); 
m=zero; 
R1 forms (CH2)p together with R2;
p=3;
n=zero; 
R3=hydrogen; 
R4= C1 alkyl; and 
B=5-memebered heteroaryl ring which is substituted 
(i.e., thienyl substituted with methyl)};


c)	the compound of Chemical Abstracts Registry Number 1385279-54-8 {indexed in the Registry file on STN CAS ONLINE on August 2, 2012},

    PNG
    media_image6.png
    280
    758
    media_image6.png
    Greyscale

{a compound of instant Formula (I), 
    PNG
    media_image4.png
    209
    493
    media_image4.png
    Greyscale
, 
wherein A=unsubstituted benzene (i.e., phenyl); 
m=zero; 
R1 forms (CH2)p together with R2;
p=3;
n=zero; 
R3=hydrogen; 
R4= C1 alkyl; and 
B=6-memebered heteroaryl ring (i.e., pyridyl)};  or


1316765-35-1 {indexed in the Registry file on STN CAS ONLINE on August 12, 2011},


    PNG
    media_image7.png
    244
    915
    media_image7.png
    Greyscale

{a compound of instant Formula (I), 
    PNG
    media_image4.png
    209
    493
    media_image4.png
    Greyscale
, 
wherein A=benzene ring which is substituted 
(i.e., phenyl substituted with alkyl and a halogen); 
m=zero; 
R1=hydrogen; 
n=one; 
R2=hydrogen; 
R3=hydrogen; 
R4=hydrogen; and 
B=5-memebered heteroaryl ring which is substituted 
(i.e., pyrazolyl substituted with methyl)}.



Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.




Allowable Subject Matter
The elected species of Example 21, found on page 78 of the instant specification, is allowable over the prior art of record.

s 5-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 28 and 35 are allowed over the prior art of record.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



November 12, 2021
Book XXVI, page 253